Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s amendment and arguments filed 8/16/21 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 4/14/21 have been withdrawn:
	None.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski et al (US 2019/0233768) or Piorkowski et al (US 2018/0334641), both in view of WO98/04660 or Plurafac LF types.
‘768 teaches a unit dose pac containing a container formed from a water-soluble or water-dispersible film and a liquid composition entrapped in the container, the liquid composition entrapped in the container, the liquid composition containing a beneficial composition comprising an anionic surfactant in an amount of from about 2% to about 35% by weight of a liquid composition, and a nonionic surfactant in an amount of from about 2% to about 30% by weight of the liquid composition; and a solvent system consisting of water in an amount of greater than 5% by weight of the liquid composition, etc.  See claim 1.  Suitable anionic surfactants include linear alkylbenzene sulfonate, alkyl ethoxylated sulphates, etc., and mixtures thereof.  Suitable nonionic surfactants include alkoxylated alcohols, amine oxide suractants, etc.  See claims 10 and 11 and paras. 85-99.  Water may be used in amounts from 5% to 45% by weight.  See paras. 63-66.  The film may be made of polyvinyl alcohol.  See para. 45.  

‘768 or ‘641 do not teach the use of a tertiary amine or a unit dose detergent pack containing a detergent composition comprising an alkyl ethoxyl sulfate, a tertiary amine, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
‘660 teaches a glasswashing composition for removing lipstick residues from glassware and the like.  The glassware composition contains a nonionic surfactant or a mixture of nonionic surfactants, in a suitable solvent, preferably water.  The, or each, nonionic surfactant may be an alkoxylate of a primary or secondary fatty alcohol, wherein the nonionic surfactant may be present in an amount of 2.5% to 50% by weight.  See Abstract.  Suitable nonionic surfactants include Plurafac LF 1430, etc., which are alkoxylated alcohols.  See pages 7-9.  
Plurafac LF Types teaches that Plurafac LF 1430 are low-foaming nonionic surfactants which are alkoxylated alcohols.  See pages 1-4.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a unit dose detergent pack containing a detergent composition comprising an alkyl ethoxyl sulfate, a tertiary amine, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘768 or ‘641, both in view of ‘660 or Plurafac LF Types suggest a unit dose detergent pack containing a detergent composition comprising an alkyl ethoxyl sulfate, a tertiary amine, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Note that, the Examiner asserts that the broad teachings of ‘768 or ‘641, both in view of ‘660 or Plurafac LF Types, suggest compositions that would be expected to have the same viscosity profile as recited by the instant claims because ‘768 or ‘641, both in view of ‘660 or Plurafac LF Types, teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would naturally flow from the teachings of ‘768 or ‘641, both in view of ‘660 or Plurafac LF Types.
 Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,028,347 (previously 15/880682) in view of WO98/04660 or Plurafac LF types.  Claims 1-20 of 11,028,347 encompass all the material limitations of the instant claims except for the inclusion of a tertiary amine which is ethoxylated.  
WO98/04660 or Plurafac LF types are relied upon as forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Plurafac LF 1430 in the composition claimed by US 11,028,347, with a reasonable expectation of success, because ‘660 or Plurafac LF Types teach the use of Plurafac LF1430 as a nonionic surfactant in a similar composition and further, 15/880682 claims the use of nonionic surfactants in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a unit dose detergent pack containing a detergent composition comprising an alkyl ethoxyl sulfate, a tertiary amine, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because claims 1-20 of .
Response to Arguments
With respect to the rejection of the instant claims using ‘768 or ‘641, both in view of WO98/04660 of Plurafac LF types, Applicant states that the Examiner has not shown that ‘660 or Plurafac LF types teaches that the Plurafac LF 1430 is or contains a tertiary amine, let alone one wherein each arm comprises from about 1 to about 25 moles of ethylene oxide functionality; further, Applicant states that none of the evidence of record shows that prior to Applicant’s filing that Plurafac LF1430 included a tertiary amine as recited by the instant claims.  Additionally, Applicant states that there if no fair suggestion in either reference to include a tertiary amine in a dishwashing detergent composition since the disclosure of suitable surfactants in ‘768, ‘641, and ‘660 is vast and that alkoxylated alcohols are the preferred nonionic surfactants.  
In response, note that, the Examiner asserts that Plurafac LF 1430 is listed on para. 38 of the instant specification as the preferred ethoxylated tertiary amine compound, and Plurafac LF 1430 is taught by both ‘660 or Plurafac LF types as a suitable surfactant.   The Examiner asserts that it is both fair and reasonable to conclude that the Plurafac LF 1430 as taught by ‘660 or Plurafac LF types is the same as the Plurafac LF 1430 as listed in the instant specification.  Additionally, the Examiner asserts that ‘660 and Plurafac LF types are analogous prior art relative to the claimed invention and Borne and that one of ordinary skill in the art clearly would have looked to 
Additionally, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘768 or ‘641, both in view of ‘660 or Plurafac LF types suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
Additionally, the Examiner asserts that the broad teachings of 768 or ‘641, both in view of WO98/04660 of Plurafac LF types would suggest compositions that would be expected to have the same viscosity profile as recited by the instant claims because ‘768 or ‘641, both in view of ‘660 or Plurafac LF Types, teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would naturally flow from the teachings of ‘768 or ‘641, both in view of ‘660 or Plurafac LF Types.  Note that, while ‘768 or ‘641 do not specifically mention or discuss the viscosity profile in the same context as the claimed invention, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).
Additionally, The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  Thus, the Examiner asserts that the teachings of ‘768 or ‘641, both in view of WO98/04660 of Plurafac LF types, are sufficient to render the claimed invention obvious under 35 USC 103.      
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Pettigrew-Brown can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/October 20, 2021